Citation Nr: 0529357	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  04-27 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2003 rating decision rendered by the 
Philadelphia, Pennsylvania, Regional Office (RO) and 
Insurance Center of the Department of Veterans Affairs (VA).


FINDING OF FACT

In a statement dated in August 2005, the veteran that his 
appeal had been resolved by an RO decision granting an 
increased rating of 70 percent for his PTSD and a total 
rating based on unemployability.  


CONCLUSION OF LAW

The criteria for a withdrawal of the veteran's substantive 
appeal on the issue of entitlement to an increased rating for 
PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. § 20.200 (2004).  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Further, a substantive appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2004).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. 
§ 20.204(b) (2004).
  
The record reflects that the veteran perfected an appeal of 
an October 2003 rating denying a disability evaluation in 
excess of 50 percent for PTSD.  During the course of the 
appeal, the RO granted a 70 percent disability rating for 
PTSD and a total rating due to individual unemployability 
resulting from service-connected disability in November 2004.  

Thereafter, the veteran indicated on an Appeals Status 
Election form dated in August 2005, that he was happy with 
the decision by the RO and that the November 2004 rating 
action satisfied his appeal on all issues before VA.  The 
Board finds that this statements qualifies as a valid 
withdrawal of the issue on appeal under 38 C.F.R. § 20.204.

In light of the veteran's withdrawal of his appeal with 
respect to this issue, there remains no allegation of error 
of fact or law for appellate consideration.  Accordingly, 
this matter will be dismissed.  


ORDER

The appeal of the denial of an increased rating for PTSD is 
dismissed.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


